FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 5, 2022

                                      No. 04-22-00492-CV

 IN THE INTEREST OF J.A.M., J.W.M., V.S.M., N.J.M., L.V.M., L.D.M., AND D.A.M.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-01074
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

         Appellant’s notice of appeal was filed on August 3, 2022. The clerk’s record was filed
on August 15, 2022. The reporter’s record was filed on August 29, 2022. Appellant’s docketing
statement was filed on September 19, 2022. No brief was filed at that time. On September 26,
this court ordered Appellant to show cause why this appeal should not be dismissed or abated.
On September 28, 2022, a supplemental clerk’s record was filed. On October 4, 2022, Appellant
filed a response in compliance with this court’s show cause order that indicated the opening brief
should now be due on October 18, 2022. We agree.
        This court’s order to show cause is satisfied. Appellant’s brief is due on October 18,
2022.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court